Citation Nr: 0705445	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  06-17 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of cold 
injuries including arthritis and neuropathy of the lower 
extremities.

3.  Entitlement to service connection for residuals of 
shrapnel wounds of the hands and arms.

4.  Whether new and material evidence has been received to 
reopen the previously denied claims of entitlement to service 
connection for residuals of shrapnel wounds of the legs.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to June 
1952.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2004 rating decision of the RO in 
Buffalo, New York.

In February 2007, the Board granted the veteran's motion to 
advance his case on its docket.  See 38 U.S.C.A. § 7107 (West 
2002 & Supp. 2005); 38 C.F.R. § 20.900 (2006).  

The Board also notes that the veteran initiated, but did not 
perfect, an appeal concerning additional claims of 
entitlement to service connection for scars of the lungs and 
loss of hair claimed as due to radiation exposure, as well as 
service connection for the residuals of shrapnel wounds to 
the right eye.  His May 2006 substantive appeal (VA Form 9) 
excluded these additional issues, only mentioning the claims 
noted on the title page.  See 38 C.F.R. § 20.200 (2006) (an 
appeal to the Board consists of a timely filed notice of 
disagreement (NOD) and, after receipt of a statement of the 
case (SOC), a timely filed substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the present case, the veteran's original claims folder has 
not been able to be located and has been rebuilt.  In a case 
such as this one, VA bears a heightened duty to assist the 
veteran to inform him of this problem, and of possible 
alternative forms of evidence that he may submit in support 
of his claims.  See Smith v. Brown, 10 Vet. App. 44, 48 
(1998), citing Layno v. Brown, 6 Vet. App. 465, 469 (1994), 
and Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2006).

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records).

In a May 2004 statement from the veteran's representative he 
indicated that the veteran had been receiving treatment at 
the VA North Country Mental Health Clinic in Massena, New 
York.  The claims folder is silent for records reflecting the 
veteran's ongoing treatment at VA North Country Mental Health 
Clinic.

As these records are potentially pertinent to the claims on 
appeal and are within the control of VA, they should be 
obtained and associated with the claims file.  Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Turning specifically to the veteran's claim of entitlement to 
service connection for PTSD, in order for a claim for service 
connection for PTSD to be successful, there must be: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between the current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).

In a February 2004 assessment from the VA North Country 
Mental Health Clinic, the examiner gave a diagnosis of PTSD 
and indicated that the veteran had experienced ongoing 
symptoms of PTSD most of his life and was strongly ambivalent 
towards discussions pertaining to trauma or remembering 
things he did during the war or friends who were killed.

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where, a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).

The veteran contends that he is a combat veteran.  While his 
DD Form 214 confirms that he served in Korea, he was not 
awarded medals indicative of combat.  The Board notes that 
there is also no evidence of record that the veteran's unit 
received enemy fire.  See Sizemore v. Principi, 18 Vet. App. 
264 (2004).  As there is no objective evidence to show combat 
participation by him, the law requires that his claimed 
stressor be corroborated by evidence other than his lay 
testimony or the diagnosis of PTSD.

The veteran has furnished information concerning his claimed 
stressor.  In particular, in an April 2004 stressor 
statement, he reported that his unit was stationed in North 
Korea when it was hit by Chinese forces.  He indicated that 
his main base was South Korea, but the combat he experienced 
was in North Korea.  His combat experience took place between 
1950 and 1952 and he reported that he was with Company Baker 
Battery, in the 64th Field Artillery Division.  

The Board observes that a request has not been made to the 
U.S. Army and Joint Services Records Research Center (JSRRC), 
to determine whether or not the veteran's unit received enemy 
fire or to verify the veteran's alleged stressor.  Given the 
above stressor statement, the veteran's verified Korean 
service, and his diagnosis of PTSD, VA should provide a 
summary of his stressor statement to the JSRRC and ask them 
to attempt to verify the stressor.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c).  Therefore, on remand, the veteran 
should be asked to provide a more detailed statement of his 
stressors and a request should be made to the JSRRC for 
verification of his reported stressors, including whether his 
unit received enemy fire.

The Board notes that on review of the rebuilt claims folder, 
it appears that the RO had previously adjudicated the 
veteran's claim of entitlement to service connection for 
residuals of shrapnel wound to the legs.  The U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision during 
the pendency of this appeal holding that, in the context of a 
claim to reopen, VCAA notice must include an explanation of 
1) the evidence and information necessary to establish 
entitlement to the underlying claim for the benefit sought; 
and 2) what constitutes new and material evidence to reopen 
this claim as determined by the evidence of record at the 
time of the previous final denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Court further explained that a 
notice letter must describe what evidence would be necessary 
to substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.

Here, the VCAA letters that were issued discussed the 
evidence necessary to establish a claim for service 
connection.  The letters sent neglected to define new and 
material evidence and, moreover, failed to discuss what 
specific evidence would be necessary to satisfy the elements 
that were found insufficient in the previous denial.  Rather, 
the April 2004 letter only mentioned the terms "new 
evidence" and "material evidence" and gave a vague 
description of the terms, thereby failing to abide by the 
provisions required by Kent.  The veteran must receive this 
notice before his appeal is decided.

The most recent statement of the case (SOC) was issued on 
April 3, 2006.  Additional relevant evidence was submitted to 
the claims folder on December 12, 2006.  Such evidence 
consists of VA medical center (VAMC) treatment records dated 
from 1999 to 2006.  These records were not part of the claims 
folder when the RO last considered the veteran's claim.  
Moreover, the veteran did not submit a waiver of initial 
review by the RO of this evidence.  To avoid potential 
prejudice to the veteran, the evidence should first be 
reviewed by the Agency of Original Jurisdiction (AOJ).  See 
38 C.F.R. §§ 19.31, 20.1304 (2005); Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Request all records of the veteran's 
treatment at the VA North Country Mental 
Health Clinic for PTSD.

2.  Contact the veteran and request that 
he provide the following information as 
to each of his stressor events: the 
dates of the incidents (or at least 
within a 30 day time frame); and the 
names, ranks, and units of assignment of 
all persons present at the incidents.  
Advise the veteran that with more 
complete information, VA can better 
assist him in attempting to verify the 
claimed stressors.

3.  Prepare a summary of the veteran's 
claimed stressors, and forward the 
summary to the JSRRC and ask them to 
attempt to verify each claimed stressor.  
The JSRRC should also attempt to verify 
that the veteran's unit received enemy 
fire.  The veteran must be informed of 
the results of the search.

4.  If any of the claimed stressors in 
paragraph 3 are verified, schedule the 
veteran for a VA psychiatric 
examination.  The examiner should review 
the claims folder, including a copy of 
this remand in conjunction with the 
examination, and should acknowledge such 
review.  The examiner should report all 
current diagnoses and should express 
opinions as to 1) whether it is at least 
as likely as not (50 percent probability 
or more) that any diagnosed disability, 
including PTSD, had its onset in 
service, and 2) whether the diagnosed 
disability, including PTSD, is related 
to a stressor which has been actually 
verified.  If the examiner finds that 
the veteran does not meet the criteria 
for the diagnosis of PTSD, the examiner 
should explain the reasons for this 
conclusion.  The examiner should also 
provide a rationale for any other 
opinions provided in the examination 
report.

5.  The veteran must be given adequate 
notice of the date and place of the 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.   The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

6.  Send the veteran a corrective VCAA 
notice that  explains what constitutes 
new and material evidence and specifies 
the type of evidence necessary to 
satisfy the elements of the underlying 
claim which were found insufficient in 
the previous denial, according to Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

7.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the claims are not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



